961 So.2d 1163 (2007)
STATE of Louisiana
v.
Salvador MANGANO and Mabel Mangano.
No. 2007-OK-1717.
Supreme Court of Louisiana.
August 23, 2007.
Writ denied. The trial judge did not abuse his discretion in refusing to grant a new deadline for filing writs related to the initial motion to quash when the state failed to file its writ application or request an extension within the original deadline granted by the trial judge. The "alternative" issues in the second motion were included in the first motion. The writ application in all respects is therefore denied.
JOHNSON, J., would grant.
KNOLL, J., would grant.